Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       DETAILED ACTION
This is in response to the appeal brief filed on 01/18/2022. Claims 1-20 were pending in the application. Claim 20 is cancelled through examiner’s amendments made in this office action. Claims 1-19 have been allowed.  

      Response to Arguments
Applicant’s arguments, see arguments A in page 6 of remarks filed on 01/18/2022, with respect to 35 USC 101 type rejections of claims 16-20 have been fully considered. Previous 35 USC 101 type rejections have been withdrawn based on applicant’s arguments and because of further amendments made to the independent claim 16. 
Applicant’s arguments, see arguments B (i)(2) and (ii) in pages 10-14 of remarks filed on 01/18/2022, with respect to 35 USC 103 type rejections of claims 1-19 have been fully considered and are persuasive.  Previous 35 USC 103 type rejections of claims 1-15 have been withdrawn based on applicant’s arguments.  Previous 35 USC 103 type rejections of claims 16-19 have been withdrawn based on applicant’s arguments and because of further amendments were made to the independent claim 16.

       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Mr. Steven Gilliam on 03/14/2022.
Claims 16, 18 and 20 have been amended as follows:

Claim 16. (Currently Amended) An apparatus comprising:
a processor; and
a non-transitory machine-readable medium comprising program code stored therein, the program code executable by the processor to cause the apparatus to,
invoke k-fold cross validation to train and test a set of classifiers and program code to train a logistic regression model with probability vectors from the set of classifiers generated from the k-fold cross validation; 
input a software development artifact derived vector to an ensemble of [[a]] the trained set of classifiers and [[a]] the trained logistic regression model, 
wherein the trained set of classifiers generates a set of probabilities that a software component identified by the software development artifact from which the vector is derived has a vulnerability or flaw,
component has a vulnerability or flaw based on fitting a linear combination of the set of probabilities to the trained logistic regression model; and
update a database with the probability generated from the ensemble in association with identity of the software component.

Claim 18. 	 (Currently Amended) The apparatus of claim 16, wherein the non-transitory machine-readable medium further comprises program code to derive the vector from the artifact.

Claim 20.	 (Cancelled)

                                            Examiner’s Reasons for Allowance
No reason for allowance is necessary as the record is clear in light of persuasive arguments from the applicant, further search conducted, examiner’s amendments made to the claims, and prosecution history of the application. See MPEP 1302.14(1).
Schmidtler et al, US 2018/0013772 A1; Singh et al, US 2018/0308003 A1; and publication “k-fold Cross validation of ensemble learning”, 2014, Stackexchange were cited as the closest prior art of the record during the prosecution of the application, however these references taken singly or in combination with one another do not teach all of the claimed limitations of any of the independent claims in the application.
                                                            Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494